DETAILED ACTION
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Nick Transier on 9/2/2021 and 09/20/2021.
The application has been amended as follows:
In the claims:

Rejoin claims 3, 5-10, 12-15, 18-20, and 22.
Cancel claims 26-29.
	In claim 13, replace “The photovoltaic diode of Claim 11” with --The photovoltaic diode of claim 1--.
In claim 14, replace “The photovoltaic diode of Claim 11” with --The photovoltaic diode of claim 1--.
In claim 15, replace “The photovoltaic diode of Claim 11” with --The photovoltaic diode of claim 1--.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:

Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways. No prior art reference teaches or suggests the implementation of a GaInNAsSb material as claimed and having a graded composition and bandgap through its thickness.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721